Appeal and cross appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered October 9, 2008 in a breach of contract action. The order, inter alia, granted in part plaintiffs motion for summary judgment.
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Scudder, EJ., Smith, Garni, Pine and Gorski, JJ.